SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 22, 2013 CHEMUNG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) New York 0-13888 16-1237038 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One Chemung Canal Plaza, Elmira, NY14901 (Address of principal executive offices)(Zip Code) (607) 737-3711 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.16e-4(c)) ITEM 8.01 OTHER EVENTS On November 22, 2013, Chemung Financial Corporation (NASDAQ: CHMG) completed its acquisition of six former Bank of America branch offices.A press release dated November 26, 2013 announcing the closing of the transaction is furnished as Exhibit 99.1 to this report. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No. Press Release of Chemung Financial Corporation dated November 26, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CHEMUNG FINANCIAL CORPORATION November 26, 2013 By: /s/ Karl F. Krebs Karl F. Krebs Executive Vice President, Chief Financial Officer and Treasurer
